DETAILED ACTION
Status of Claims
This action is in reply to the submission filed on 3/3/2021.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendments to claim 1 are acknowledged.
Claims 1-6 are currently pending and have been examined under the effective filing date of 12/8/2017.
Response to Arguments
Applicant's arguments filed 3/3/2021 have been fully considered but they are not persuasive. 
Generating a model and performing a simulation can be performed in the human mind and further does not direct the abstract idea away from fundamental economic practices, nor does generating a model elevate the technology to an improvement on the functioning of a computer. Regarding page 16, Examiner thanks Applicant for providing a summary of the 101 analysis and the assertions regarding the ability to perform the concept in the human mind.  However, Examiner respectfully disagrees with Applicant’s assertions.  While more complicated than sorting mail, the abstract idea of generating codes to account for discrepancies in business entities’ data formatting and performing an analysis on 
Regarding page 19, the act of merging different data structures for the purpose of analysis does not correspond to the installing rubber in a press as seen in Diehr. However regarding page 26, Examiner agrees with Applicant and finds arguments persuasive.  Enfish discloses a particular database technique, an improvement in how computer could carry out one of their basic functions of storage and retrieval of data.  Similarly, the present Application uses data structuring to reformat dissimilar data in order to compile multiple data sources.  This improvement to the functioning of a computer is seen to be eligible under Step 2B of the 101 analysis. 
Additionally, Saito discloses the amended limitation as seen in Figure 5.
Regarding page 28, Saito discloses determining a product distribution route, which includes determining the business’ starting and ending points and their corresponding information, the information including lead time, to minimize cost.  

Claim Analysis - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 1 is not rejected under 35 U.S.C. 101 because, Step 1: while the claimed invention falls under statutory categories of processes and/or machines, Step 2A Prong 1: the claims recite a method and/or system for improving discrepancies among a plurality of business entities, which generates a logical model related to a transaction of a supply chain constituted of the plurality of business entities, comprising receive a business entity code representing each business entity and an item code representing an item related to the transaction are independently used in result information on a supply chain operation of the plurality of business entities, extract transaction information from the result information and create a transaction time series information table, assign, for each business entity of the plurality of business entities, a relationship in the transaction time series information table in each business entity is analyzed and a virtual business entity code on a supply-side and a virtual business entity code on a demand-side, wherein at least two of the plurality of business entities have the virtual business entity code on the supply-side that are identical and at least two of the plurality of business entities have the virtual business entity code on the demand-side that are identical, select, from the plurality of business entities, two business entities and corresponding time series data, calculate a distance between the time series data of the selected two business entities, store the calculated distance, and repeat the calculation for each of the plurality of business entities, select a smallest calculated distance of the virtual business entity code on the demand-side and a corresponding demand-side actual item code, and select a smallest calculated distance of the virtual business entity code on the supply-side and a corresponding supply-side actual item code, select all entries having the corresponding demand-side actual item code and select all entries having the corresponding supply-side actual item code, calculate a similarity degree of a demand-side actual counterparty code using the corresponding demand-side actual item code for each entry and calculate a similarity degree of a supply-side actual counterparty code using the corresponding supply-side actual item code for each entry, determine, for each entry, if the similarity degree is equal to or less than a predetermined threshold, and if the similarity degree is equal to or less than a predetermined threshold extract the demand-side virtual business entity code for that entry, acquire, using the extracted demand-side virtual business entity code, business entity information, display to a user the business entity information, receive an input from the user selecting at least one of the entries, select, based on the user selection, a combination of one of the demand-side actual counterparty codes and one of the supply-side actual counterparty codes that have the smallest similarity degree, and generate a unique virtual counterparty code, select the demand-side actual item code with the smallest calculated distance with respect to the supply-side actual item code in entry of the selected combination of the one of the demand-side actual counterparty code and the one of the supply- side actual counterparty code, generate a new unique virtual item code, and store in a logical model information table where a virtual item code is assigned with respect to an item code related to the transaction of a business entity of the virtual business entity code on the supply side and a business entity of the virtual business entity code on the demand side, and display the logical model information table via the input/output device, and generate a supply chain model for a simulation using the new unique virtual item code and the unique virtual counterparty code. These limitations are directed to the abstract idea of organizing human activity in the form of sales activities and behaviors, without significantly more.  The act of managing inventory is a fundamental economic practice. While it is appreciated the benefits of a computer system in applying these limitations, these limitations are also directed to concepts being performed in the mind.
Step 2A Prong 2: The judicial exception is not integrated into a practical application because the claims as a whole, looking at the additional elements of a memory, auxiliary storage device, input/output device, network interface and a processor  individually and in combination, merely use a computer as a tool to perform the abstract idea (see MPEP 2106.05f.)  Simply using a generic computer device and/or computing technologies to perform an abstract idea does not constitute a practical application.
Step 2B: 
Claims 2-6 are not rejected under 35 U.S.C. 101.  These claims are directed to limitations that serve to limit the modifying steps. These limitations are directed to the abstract idea of organizing human activity in the form of sales activities and behaviors, without significantly more.  They describe wherein the virtual business entity code assigned to each one of the plurality of business entities, an actual counterparty code of a counterparty in a transaction, an actual item code of an item in a transaction, and a date related to a transaction are associated for each business entity in the transaction time series information table, a mutual distance of entries in the transaction time series information table is obtained based on the date related to the transaction, a virtual business entity code, an actual counterparty code, and an actual item code related to one side of a transaction are respectively set as a supply-side virtual business entity code, a supply-side actual counterparty code, and a supply- side actual item code and a virtual business entity code, an actual counterparty code, and an actual item code related to a partner side of the transaction are respectively set as a demand-side virtual business entity code, a demand-side actual counterparty code, and a demand-side item code, to be associated as one transaction time series information, and the mutual distance of the transaction time series information is held in a first learning information table; wherein a supply-side virtual business entity code and a supply-side actual counterparty code in the first learning information table are selected as a group, a demand-side virtual business entity code and a demand-side actual counterparty code of the first learning information table are selected as a group for the group of the selected supply-side virtual business entity code and the selected supply-side actual counterparty code, the demand-side actual item code having the smallest distance to the supply- side actual item code corresponding to the entries of the demand-side virtual business entity code and the demand-side actual counterparty code of the first learning information table is selected, entries having the selected demand-side actual item code are selected and distances in the entries are extracted, and further a sum of the distances of the selected demand-side actual item code is calculated, and then the sum is set as a similarity degree of a group of the supply-side virtual business entity code and the supply-side actual counterparty code and a group of the demand-side virtual business entity code and the demand-side actual counterparty code, the combination of the demand-side actual counterparty code with the supply-side actual counterparty code where the similarity degree is the smallest is selected, the new unique virtual counterparty code is generated and the virtual counterparty code is stored in a business entity code conversion information table in association with the supply-side virtual business entity code and the demand-side actual counterparty code, and the virtual counterparty code is stored in the business entity code conversion information table in association with the demand-side virtual business entity code and the supply-side actual counterparty code; wherein the demand-side actual item code of which a distance to the supply-side actual item code is the smallest is selected in the entry of a combination of the supply-side actual counterparty code and the demand-side actual counterparty code in the first learning information table, the new unique virtual item code is generated and stored in an item code conversion information table in association with the supply-side virtual business entity code and the supply-side actual item code, and the virtual item code is stored in the item code conversion information table in association with the demand-side virtual business entity code and the demand- side actual item code; wherein the transaction time series information table further has a field of a transaction type, for each entry of the transaction time series information table, the item code conversion information table is searched using the virtual business entity code and the actual item code as search keys and a corresponding virtual item code is acquired, and is stored in a virtual item code of the logical model information table, a business entity code conversion information table is searched using the virtual business entity code and the actual counterparty code as search keys and a corresponding virtual counterparty code is acquired, if the transaction type of the entry in the transaction time series information table is determined to be "Outbound", the virtual business entity code in the entry and the virtual counterparty code in the entry are stored in the logical model information table as the supply-side virtual business entity code and the demand- side virtual business entity code, and if the transaction type of the entry in the transaction time series information table is determined to be "Inbound", the virtual business entity code in the entry and the virtual counterparty code in the entry are stored in the logical model information table as the demand-side virtual business entity code and the supply- side virtual business entity code; wherein the supply-side virtual business entity code and the supply-side actual counterparty code in the first learning information table are selected as a group, a demand-side virtual business entity code and a demand-side actual counterparty code of the first learning information table are selected as a group for the group of the selected supply-side virtual business entity code and the selected supply-side actual counterparty code, a demand-side actual item code having the smallest distance to a supply-side actual item code corresponding to entries of the demand-side virtual business entity code and the demand-side actual counterparty code of the first learning information table is selected, entries having the selected demand-side actual item code are selected and distances in the entries are extracted, and further a sum of the distances of the selected demand-side actual item code is calculated, and then the sum is set as a similarity degree of the group of the supply-side virtual business entity code and the supply-side actual counterparty code and the group of the demand-side virtual business entity code and the demand-side actual counterparty code, the group of the supply-side virtual business entity code and the supply-side actual counterparty code and the group of the demand-side virtual business entity code and the demand-side actual counterparty code of which the similarity degree is equal to or less than a predetermined threshold value are stored in a second learning information table in a state of being associated with the similarity degree, the second learning information table is displayed on a terminal and selection of the entry from a user is input, and the logical model information table is generated based on information of the selected entry of the second learning information table. They do not introduce a new abstract idea nor additional limitations that integrate the abstract idea into a practical application. While the benefits of computing technology applied to methods of organizing human activity are recognized, MPEP 2106.05 states that merely using a computer as a tool to perform the abstract idea is a reason why the claim as a whole, looking at the elements individually and in combination, fails Step 2A Prong 2. However, for the same reasons as for claim 1, these claims provide additional elements sufficient to amount to significantly more than the judicial exception because the limitations of assigning entity codes in the claims suggest an improvement to the functioning of a computer. That is, the database technique of compiling data into a single usable format improved upon the basis function of storage and retrieval of data. Therefore, the claims are patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Saito et al. (Pub. No. US 2011/0125543 A1) in view of King et al. (Pub. No. US 2013/0283106 A1.)
Regarding Claim 1, Saito discloses a supply chain model generation system,   (Saito Fig. 5 S104, build a supply chain model) for improving discrepancies among a plurality of business entities which generates a logical model related to a (Saito ¶0055, A supply chain 200 generally includes a plurality of operation areas and made up of a series of these operation areas.  In the present embodiment, the operation areas are divided as a material procurement operation area (a material procurement division), a production operation area (a production division), and a sales operation area (a sales division)… outlet dealers in the sales division of the manufacturing company producing the products and/or sales companies independent from the manufacturing company, such as a special dealer and an agent.  Thus, the sales bases 205a to 205c may be apart from the sales division 205 as a separate organization.) comprising:
receive, from the memory, a business entity code representing each business entity and an item code representing an item related to the transaction are independently used in result information on a supply chain operation of the plurality of business entities (Saito Fig. 3, supplier, factory, product inventory.) (Saito ¶0031; building a supply chain model on a computer)
select, from the plurality of business entities, two business entities and corresponding time series data, (Saito Figure 3; multiple business entities)
calculate a distance between the time series data of the selected two business entities, store the calculated distance, and repeat the calculation for each of the plurality of business entities, (Saito ¶0077; physical distribution route which allow the plurality of divisions (operation areas) making up the supply chain to accommodate the sales plan change as a whole, are calculated to minimize the total of the product-and-material inventory value and the product-and-material physical distribution cost.)
select a smallest calculated distance of the virtual business entity code on the demand-side and a corresponding demand-side actual item code, and select a smallest calculated distance of the virtual business entity code on the supply-side and a corresponding supply-side actual item code, (Saito ¶0092, As a result of the simulation, a material-and-product inventory quantity and a physical distribution route which can accommodate the sales plan change are calculated so as to minimize the total cost of the inventory value and the physical distribution cost,)
select all entries having the corresponding demand-side actual item code and select all entries having the corresponding supply-side actual item code, (Saito ¶0070; simulation data include various data used for simulating a supply chain)
calculate a similarity degree of a demand-side actual counterparty code using the corresponding demand-side actual item code for each entry and calculate a similarity degree of a supply-side actual counterparty code using the corresponding supply-side actual item code for each entry, (Saito ¶0075, In a simulation condition setting section 8, a person in charge sets simulation conditions such as a simulation period, which is, for example, how long the simulation should be continued after the occurrence of a production plan change due to a sales plan change; an initial inventory level; and various parameters such as a production quantity in a unit period,)
determine, for each entry, if the similarity degree is equal to or less than a predetermined threshold, and if the similarity degree is equal to or less than a predetermined threshold extract the demand-side virtual business entity code for that entry, (Saito ¶0077; under the condition that the additional product stock increased in response to the sales plan change is kept as an inventory in the production division 203, the product-and-material inventory quantity and the physical distribution route which allow the plurality of divisions (operation areas) making up the supply chain to accommodate the sales plan change as a whole, are calculated to minimize the total of the product-and-material inventory value and the product-and-material physical distribution cost) (Saito ¶0111; the optimum physical distribution route, i.e., the delivery destination of the products in the physical distribution inventory 204a in the supply chain 200 at the occurrence of the actual sales plan change are selected in accordance with the actual sales plan change in each individual sales base. As for materials, in the same manner, the optimum physical distribution route (a delivery destination) for materials in the supply chain 200 is selected in accordance with the actual production plan change in the production base.)
acquire, using the extracted demand-side virtual business entity code, business entity information, (Saito ¶0083; When the simulation is performed, some data are preferably downloaded from the database 1 such as base information about bases making up the supply chain, communication environment information about the conditions of communication environment of the bases, and physical distribution information about the conditions of physical distribution of the bases)
display to a user the business entity information, (Saito ¶0084; a person in charge of evaluation evaluates and reviews the results of the simulation (the inventory quantity, the inventory value, and the physical distribution cost).)
receive an input from the user selecting at least one of the entries, (Saito ¶0093; (Step S107: NO), the conditions are reset in Step S105 to perform another simulation. When no further simulation is necessary (Step S107: YES), the results of the simulation are stored in the database 1 in Step S108.)
select, based on the user selection, a combination of one of the demand-side actual counterparty codes and one of the supply-side actual counterparty codes that have the smallest similarity degree, and generate a unique virtual counterparty code, (Saito ¶0095; inventory quantity, the inventory value, and the physical distribution cost as a result of the simulation, inputted into the ERP package 300 are set as a key performance indicator (hereinafter, abbreviated as KPI) of the supply chain 200, and used as an indicator for managing the supply chain)
select the demand-side actual item code with the smallest calculated distance with respect to the supply-side actual item code in entry of the selected combination of the one of the demand-side actual counterparty code and the one of the supply- side actual counterparty code, (Saito ¶0090, In Step S104, the model building section 7 builds a supply chain model on a computer, modeling the supply chain based on the information on the supply chain structure, etc. stored in the database 1.  A plurality of supply chain models are built in combination patterns including order parts, stock parts, and product inventories, based on the simulation data created in Step S103,)
generate a new unique virtual item code, and store in a logical model information table where a virtual item code is assigned with respect to an item code related to the transaction of a business entity of the virtual business entity code on the supply side and a business entity of the virtual business entity code on the demand side, and  (Saito ¶0092, As a result of the simulation, a material-and-product inventory quantity and a physical distribution route which can accommodate the sales plan change are calculated so as to minimize the total cost of the inventory value and the physical distribution cost,)
display the logical model information table via the input/output device, and (Saito ¶0094, In Step S109, the results of the simulation are transferred from the database 1 to the ERP package 300, and reflected in the data and information in the ERP package 300.)
generate a supply chain model for a simulation using the new unique virtual item code and the unique virtual counterparty code. (Saito Fig. 5 s102 and 103; created change plan and simulation data)
Saito does not disclose 
a memory 
an auxiliary storage device; 
an input/output device; 
a network interface and;
a processor, the processor communicatively coupled to the memory, the auxiliary storage device, the input/output device and the network interface, the processor configured to: 
extract transaction information from the result information and create a transaction time series information table 

wherein at least two of the plurality of business entities have the virtual business entity code on the supply-side that are identical and at least two of the plurality of business entities have the virtual business entity code on the demand-side that are identical.
King discloses 
a memory (King ¶0070; memory)
an auxiliary storage device; (King ¶0070; non-transitory computer readable medium)
an input/output device; (King ¶0070; user input/output devices (e.g., a keyboard, a touchscreen, and/or a display),)
a network interface and; (King ¶0070; network connections)
a processor, the processor communicatively coupled to the memory, the auxiliary storage device, the input/output device and the network interface, the processor configured to: (King ¶0070; processors)
(King Fig. 5, time and tracking ID included in transaction table,)
assign, for each business entity of the plurality of business entities, a relationship in the transaction time series information table in each business entity is analyzed (King Fig. 4, supply chain codes translated) and a virtual business entity code on a supply side and a virtual business entity code on a demand side, (King Fig. 8, finish table with transaction and business codes generated.)
wherein at least two of the plurality of business entities have the virtual business entity code on the supply-side that are identical and at least two of the plurality of business entities have the virtual business entity code on the demand-side that are identical. (King ¶0018; supply chain transaction participants include sellers of goods, buyers of goods, carriers of goods (e.g., ocean carriers, rail carriers, truck carriers, air carriers, etc.), third party logistics providers (3PLs), customs brokers, consolidators, etc.)  Different businesses can share suppliers and distributors. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Saito with King in order to aggregate different business’ transaction data formats into one similar format (King ¶0032, translation module 144 accesses the files and translates it to the common form using the translation rules 146,) thereby allowing optimization of larger supply chains including multiple business entities.

Regarding Claim 2, Saito as modified by King discloses the supply chain model generation system according to claim 1, wherein 
the virtual business entity code assigned to a each one of the plurality of business entities, an actual counterparty code of a counterparty in a transaction, an actual item code of an item in a transaction, and a date related to a transaction are associated for each business entity in the transaction time series information table (Saito ¶0075, In a simulation condition setting section 8, a person in charge sets simulation conditions such as a simulation period, which is, for example, how long the simulation should be continued after the occurrence of a production plan change due to a sales plan change; an initial inventory level; and various parameters such as a production quantity in a unit period,) 
a mutual distance of entries in the transaction time series information table is obtained based on the date related to the transaction (Saito ¶0076, simulation includes the function of an inventory calculation means for calculating a product-and-material inventory quantity to minimize the total of a product-and-material inventory value,) 
(Saito ¶0070; material data classified by delivery lead times, material data classified by units making up the product, a production lead time required for unit assembly of each unit, the patterns of work-in-progress units and the inventory value of the units when the units are to be stocked, the combination patterns of ordered parts and stock parts and unit stock, the production lead time and the product physical distribution lead time of the product for each combination pattern)
the mutual distance of the transaction time series information is held in a first learning information table (Saito Fig. 5, S108 store the simulation result in database.)

Regarding Claim 3, Saito as modified by King discloses the supply chain model generation system according to claim 2, wherein 
(Saito ¶0070; simulation data include various data used for simulating a supply chain)
a demand-side virtual business entity code and a demand-side actual counterparty code of the first learning information table are selected as a group for the group of the selected supply-side virtual business entity code and the selected supply-side actual counterparty code (Saito Fig. 5, S101 create a changed sales plan, S103 create simulation date, S104, build a supply chain model,) 
the demand-side actual item code having the smallest distance to the supply-side actual item code corresponding to the entries of the demand-side virtual business entity code and the demand-side actual counterparty code of the first learning information table is selected, (Saito ¶0092, As a result of the simulation, a material-and-product inventory quantity and a physical distribution route which can accommodate the sales plan change are calculated so as to minimize the total cost of the inventory value and the physical distribution cost,)
entries having the selected demand-side actual item code are selected and distances in the entries are extracted, and further a sum of the distances of the selected demand-side actual item code is calculated, and then the sum is set as a (Saito ¶0090, In Step S104, the model building section 7 builds a supply chain model on a computer, modeling the supply chain based on the information on the supply chain structure, etc. stored in the database 1.  A plurality of supply chain models are built in combination patterns including order parts, stock parts, and product inventories, based on the simulation data created in Step S103,) 
the combination of the demand-side actual counterparty code with the supply-side actual counterparty code where the similarity degree is the smallest is selected (Saito ¶0092, As a result of the simulation, a material-and-product inventory quantity and a physical distribution route which can accommodate the sales plan change are calculated so as to minimize the total cost of the inventory value and the physical distribution cost,) 
the new unique virtual counterparty code is generated and the virtual counterparty code is stored in a business entity code conversion information table in association with the supply-side virtual business entity code and the demand-side actual counterparty code, and (Saito ¶0089; data conversion section 6 creates simulation data based on the changed sales plan, the changed production plan, the product information, the production information, and the physical distribution route information.)
the virtual counterparty code is stored in the business entity code conversion information table in association with the demand-side virtual business entity code and the supply-side actual counterparty code (Saito ¶0094, In Step S109, the results of the simulation are transferred from the database 1 to the ERP package 300, and reflected in the data and information in the ERP package 300.)

Regarding Claim 4, Saito as modified by King discloses the supply chain model generation system according to claim 3, wherein 
the demand-side actual item code of which a distance to the supply-side actual item code is the smallest is selected in the entry of a combination of the supply-side actual counterparty code and the demand-side actual counterparty code in the first learning information table (Saito ¶0111, Based on the simulation, a shipping quantity of the additional stock and its temporary physical distribution route, and the optimum physical distribution route, i.e., the delivery destination of the products in the physical distribution inventory 204a in the supply chain 200 at the occurrence of the actual sales plan change are selected in accordance with the actual sales plan change in each individual sales base,) 
the new unique virtual item code is generated and stored in an item code conversion information table in association with the supply-side virtual business entity code and the supply-side actual item code, and (Saito ¶0089; data conversion section 6 creates simulation data based on the changed sales plan, the changed production plan, the product information, the production information, and the physical distribution route information.)
the virtual item code is stored in the item code conversion information table in association with the demand-side virtual business entity code and the demand-side actual item code (King ¶0032, translation module 144 accesses the files and translates it to the common form using the translation rules 146.  The translation module 144 may, if the original file included multiple files, break the file into separate files.  The translation module 144 writes the translated files to the message data structure 142 with a time stamp of the translation and the same unique tracking identifier.  The translation module 144 also writes the status of the translation to the record for the translated file in the message data structure 142.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Saito with King in order (King ¶0032, translation module 144 accesses the files and translates it to the common form using the translation rules 146,) thereby allowing optimization of larger supply chains including multiple business entities.

Regarding Claim 5, Saito as modified by King discloses the supply chain model generation system according to claim 4, 
wherein the transaction time series information table further has a field of a transaction type (King Fig. 8, 810 transaction type)
for each entry of the transaction time series information table, 
the item code conversion information table is searched using the virtual business entity code and the actual item code as search keys (King ¶0044, transaction inspector 164 includes the ability to search for transactions by reference fields for each object) and a corresponding virtual item code is acquired, and is stored in a virtual item code of the logical model information table (King ¶0033, The translated file is then loaded into the application 148 where the application 148 applies the application rules 150 to convert the files into business objects 149.  The application 148 writes a timestamp of when the translated file was processed (successful or otherwise) and also adds a unique processing stage identifier,)  
(King ¶0044; transaction inspector 164 also allows the participants to navigate from a record to a business object in the system (such as the underlying purchase order or container manifest). The transaction inspector 164 includes the ability to filter out transactions that failed or processed with an error and later were processed successfully. In some embodiments, the transaction inspector 164 includes the ability to search for transactions by reference fields for each object, search errors by text or by code, and/or use template error codes to search for common errors.)
if the transaction type of the entry in the transaction time series information table is determined to be "Outbound", the virtual business entity code in the entry and the virtual counterparty code in the entry are stored in the logical model information table as the supply-side virtual business entity code and the demand-side virtual business entity code, and (Saito ¶0068; sales plan and the production plan are inputted into the database 1 and the ERP package 300 via the relay program 5 and the data processing section 6.)
if the transaction type of the entry in the transaction time series information table is determined to be "Inbound", the virtual business entity code in the entry (King ¶0049, Since the file 310 is a batch file that includes multiple purchase orders, the translation module 144 separates the individual purchase orders from the batch file to create 734 separate files, and then translates the 734 separate files into a common format.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Saito with King in order to aggregate different business’ transaction data formats into one similar format (King ¶0032, translation module 144 accesses the files and translates it to the common form using the translation rules 146,) thereby allowing optimization of larger supply chains including multiple business entities.

Regarding Claim 6, Saito as modified by King discloses the supply chain model generation system according to claim 2, wherein 
the supply-side virtual business entity code and the supply-side actual counterparty code in the first learning information table are selected as a group, (Saito ¶0070; simulation data include various data used for simulating a supply chain)
(Saito Fig. 5, S101 create a changed sales plan, S103 create simulation date, S104, build a supply chain model,) 
a demand-side actual item code having the smallest distance to a supply-side actual item code corresponding to entries of the demand-side virtual business entity code and the demand-side actual counterparty code of the first learning information table is selected, (Saito ¶0092, As a result of the simulation, a material-and-product inventory quantity and a physical distribution route which can accommodate the sales plan change are calculated so as to minimize the total cost of the inventory value and the physical distribution cost,)
entries having the selected demand-side actual item code are selected and distances in the entries are extracted, and further a sum of the distances of the selected demand-side actual item code is calculated, and then the sum is set as a similarity degree of the group of the supply-side virtual business entity code and the supply-side actual counterparty code and the group of the demand-side virtual business entity code and the demand-side actual counterparty code (Saito ¶0090, In Step S104, the model building section 7 builds a supply chain model on a computer, modeling the supply chain based on the information on the supply chain structure, etc. stored in the database 1.  A plurality of supply chain models are built in combination patterns including order parts, stock parts, and product inventories, based on the simulation data created in Step S103,) 
the group of the supply-side virtual business entity code and the supply-side actual counterparty code and the group of the demand-side virtual business entity code and the demand-side actual counterparty code of which the similarity degree is equal to or less than a predetermined threshold value are stored in a second learning information table in a state of being associated with the similarity degree, (Saito ¶0067; production plan creation section 3, which is a production plan creation means, creates a production plan based on the sales plan in consideration of each restriction in material procurement, production process, and physical distribution.)
the second learning information table is displayed on a terminal and selection of the entry from a user is input, and (Saito ¶0075; [0075] In a simulation condition setting section 8, a person in charge sets simulation conditions such as a simulation period, which is, for example, how long the simulation should be continued after the occurrence of a production plan change due to a sales plan change; an initial inventory level; and various parameters such as a production quantity in a unit period.)
(Saito ¶0093, In Step S107, a person in charge of evaluation evaluates and reviews the results of the simulation (the inventory quantity, the inventory value, and the physical distribution cost) in the result evaluation section 10.  When a further simulation under different conditions is necessary (Step S107: NO), the conditions are reset in Step S105 to perform another simulation.  When no further simulation is necessary (Step S107: YES), the results of the simulation 
are stored in the database 1 in Step S108.)

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, this action is made final.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aaron Tutor, whose telephone number is 571-272-3662.  The examiner can normally be reached Monday through Friday, 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber, can be reached at 571-270-3923.  The fax number for the organization where this application or proceeding is assigned is 571-273-5266.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/ANT/          Examiner, Art Unit 3687

/MEHMET YESILDAG/          Primary Examiner, Art Unit 3624